MEMORANDUM OF DECISION.
Brenda T., mother of Richard L., appeals from a judgment of the District Court (Lewiston) terminating her parental rights. She challenges the sufficiency of the evidence to support termination. Examining the evidence in a light most favorable to the party prevailing in the District Court, we conclude that the evidence sufficiently supports the factfinder’s conclusion that the statutory requirements for termination of parental rights were proved to a high degree of probability. See In re Maria C., 527 A.2d 318, 319 (Me.1987); In re John Joseph V., 500 A.2d 628, 629 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.